Citation Nr: 0205350	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-42 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to July 
1949 and from August 1949 to November 1949.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a July 1993 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.  This appeal also arose from an April 1996 
rating decision which found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a psychiatric condition.  The claim of 
entitlement to service connection for a psychiatric condition 
was previously before the Board and was the subject of a 
January 1998 decision which found that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a psychiatric condition.  
Therefore, the claim was remanded to the RO for consideration 
of the reopened claim of entitlement to service connection 
for a psychiatric condition.  As the veteran had a pending 
claim of entitlement to service connection for a disability, 
the Board deferred consideration of the veteran's claim of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.

The issues on appeal were previously the subjects of a 
February 2000 Board decision.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to an unopposed Motion for Remand 
and Stay Proceedings submitted by the Secretary, the Court 
issued a March 2001 order vacating the February 2000 decision 
and remanding the case to the Board for readjudication.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2. Clear and convincing evidence shows that the veteran had a 
psychiatric condition which pre-existed his entrance to 
service.

3. A preponderance of the evidence shows that the veteran's 
preexisting psychiatric condition did not undergo any 
increase in severity during his active service.

4. The veteran has not established entitlement to service 
connection for any disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
psychiatric condition are not met.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2001).

2.  The criteria for entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.16 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The veteran has not referenced, nor 
does the evidence show, the existence of any additional 
medical evidence that is not presently associated with the 
claims folder, VA's duty to assist the claimant in this 
regard is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case issued during the course of this 
appeal.  Accordingly, the Board finds that the duty to inform 
the veteran of required evidence to substantiate his claim 
has been satisfied.  38 U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
VA obtained a medical opinion addressing the relationship 
between the veteran's active service and his acquired 
psychiatric disorder. 

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself. 
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.

I.  Entitlement to service connection for a psychiatric 
condition.

The veteran contends that a psychiatric condition was 
incurred in service, or in the alternative, that a 
preexisting psychiatric condition was aggravated in service, 
and that service connection therefor is warranted.  After a 
review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claim 
is denied.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.304 (2001).  
Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  38 
C.F.R. §§ 3.307, 3.309 (2001).  Psychoses are chronic 
diseases with a presumptive period of one year.  38 C.F.R. §§ 
3.307, 3.309 (2001).

The Board notes that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2001).

History of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  History conforming to accepted medical 
principles should be given due consideration, in conjunction 
with basic clinical data, and be accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical 
evidence relating to incurrence, symptoms and course of the 
injury or disease, including official and other records made 
prior to, during or subsequent to service, together with all 
other lay and medical evidence concerning the inception, 
development and manifestations of the particular condition 
will be taken into full account.  Signed statements of 
veterans relating to the origin, or incurrence of any disease 
or injury made in service if against his or her own interest 
is of no force and effect if other data do not establish the 
fact.  Other evidence will be considered as though such 
statement were not of record. 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2001).

For wartime service or peacetime service after December 31, 
1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  Due 
regard will be given the places, types, and circumstances of 
service and particular consideration will be accorded combat 
duty and other hardships of service.  The development of 
symptomatic manifestations of a preexisting disease or injury 
during or proximately following action with the enemy or 
following a status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b) (2001).

The veteran has stated at an August 1990 personal hearing and 
in numerous communications that he was "turned down" for 
service in the early or mid 1940s and was classified "4-F."  
A document in the veteran's claims folder dated April 8, 
1944, shows a diagnosis of psychoneurosis.

A December 1948 pre-induction examination found no 
significant abnormalities in the veteran's psychiatric 
examination.  Psychological testing revealed no personality 
deviation. In an accompanying report of medical history, the 
veteran replied that he had nervous trouble for which he had 
been treated in the five years prior to the examination.

A July 18, 1949, service medical report notes that the 
veteran had recurrent episodes of precordial pain and 
numbness.  Pulse rate, respiration, and heart sounds were 
normal during this attack.  The examiner noted that the 
condition existed prior to service and that the veteran was 
being discharged with no other treatment or follow-up 
ordered.  The physician diagnosed psychogenic respiratory 
reaction.

A July 21, 1949, service separation examination found no 
significant abnormalities in the veteran's psychiatric 
examination and psychological testing revealed no personality 
deviation.

An August 16, 1949, service medical report (completed 
following the veteran's separation from active service) notes 
treatment for "psychiatric conditions, acute situational 
maladjustment."

A June 1951 reserve service examination found that the 
veteran's psychiatric examination was normal.  In an 
accompanying report of medical history, the veteran replied 
that he had nervous trouble, however, he denied that he had 
or that he had ever had depression or excessive worry.

A December 1962 private treatment record notes that the 
veteran appeared very nervous and excited complaining of high 
blood pressure.

In a November 1988 VA medical report, the examining physician 
provides an impression of dysthymic disorder and anxiety 
disorder.

A January 1989 VA medical report notes that the veteran had 
been followed by VA since 1983 for chronic anxiety with 
depression and crying spells. The examiner diagnosed chronic 
anxiety reaction.

A July 1989 VA medical report notes a diagnosis of 
generalized anxiety disorder.

A February 1996 VA medical report notes a history of an 
anxiety condition which dated back to at least April 8, 1944, 
when the veteran was diagnosed with a psychoneurosis.  The 
physician felt that the most appropriate diagnosis in this 
case was a panic disorder without agoraphobia which pre-
existed the veteran's service and was aggravated by it.

A February 1996 private intake summary notes that the veteran 
had been diagnosed with an anxiety disorder.  

A March 1996 letter from a private counselor notes that the 
veteran presented evidence showing that he had a pre-existing 
mental disorder prior to time spent in the military service, 
which was a psychoneurosis.  The counselor stated that "In 
my opinion, this pre-existing condition, which is usually 
chronic, can be exacerbated by many factors; including 
situational stress associated with military service, and 
separation from significant others."

A May 1996 private physician's letter indicates that 
physician "had the opportunity to review the records" of 
the veteran.  The veteran was a 70 year old man who had a 
history of anxiety and panic attacks since age 15.  During 
his stay in service he continued to have problems.  He was 
being treated for ongoing problems.  The examiner's 
impression was that the veteran had a pre-existing condition 
which was aggravated during his military service.

A November 1996 private physician's letter notes that the 
veteran had a history of anxiety and panic attacks since age 
15, meeting the criteria for panic disorder with agoraphobia.  
The examiner opines that "this disorder seems to have been 
exacerbated by [the veteran's] time in service."  The 
examiner notes that since that time the veteran had managed 
to gain some degree of control over his anxiety, now meeting 
the criteria for panic disorder without agoraphobia.  The 
examiner noted the evolution of psychiatric nomenclature and 
that the veteran's difficulties had been variously classified 
as a psychoneurosis, psychogenic respiratory reaction, or 
psychological symptoms associated with tachycardia.

A July 1999 VA medical opinion notes that the physician had 
reviewed the complete records of the veteran.  The physician 
notes that the veteran had a psychoneurotic condition which 
prevented him from entering service.  Years later, he was 
reclassified and entered the United States Army.  He was seen 
in service for measles; nasopharyngitis; psychiatric 
condition, acute situational maladjustment; and a psychogenic 
respiratory reaction.  There was no evidence of any residual 
problems from any of those episodes.  Subsequent to military 
service, the veteran was seen for anxiety shortly after 
discharge.  He then had a prolonged period during which he 
did not have any ongoing treatment for psychiatric symptoms 
before again having symptoms in his later years.  The 
examiner notes that one of the medical opinions supplied by 
the veteran alleging aggravation provided a diagnosis of 
panic disorder with agoraphobia prior to service and panic 
disorder without agoraphobia currently, which showed 
improvement.  The examiner felt that there was no objective 
data to support the veteran's claim.  The examiner noted that 
the evidence consisted almost wholly of the veteran's opinion 
and history related to examiners rather than objective, 
verifiable data.  The examiner noted that tachycardia is a 
symptom, and that to relate the tachycardia of an infirm, 
elderly man to tachycardia 50 or so years prior was analogous 
to claiming that a fever today is related to a fever 50 years 
ago.  The examiner opined that the pre-existing psychiatric 
condition, the short uneventful period of service (with no 
evidence of complication of any of his medical episodes), the 
prolonged period of being relatively asymptomatic, the 
resurgence of symptoms as the veteran's health was failing in 
old age, and the observation by the veteran's own physician 
that his symptoms were actually better than prior to service 
was consistent with a normal progression of symptoms 
associated with aging, not one that had been affected by 
service.

The Board finds that there is clear and unmistakable (obvious 
and manifest) evidence that the veteran's psychiatric 
condition pre-existed his service.  The veteran has presented 
a form which shows that prior to service he was diagnosed 
with a psychoneurosis.  In addition, he admitted to treatment 
for nervous trouble at the time of his service induction 
examination.  In addition, the veteran has consistently 
maintained that his psychiatric condition pre-existed 
service.  Therefore, although not noted on the entrance 
examination, the Board finds that the presumption of 
soundness is rebutted as to a pre-existing psychiatric 
condition by clear and unmistakable evidence showing a pre-
existing psychiatric condition.

The Board notes that where an increase in severity in a pre-
existing condition is shown, clear and unmistakable evidence 
is required to rebut a presumption of aggravation.  However, 
in this case, the Board finds that the evidence does not show 
that the veteran's condition underwent any increase in 
severity during his active service.  The Board has weighed 
the evidence of record and finds that a preponderance of the 
evidence shows that the veteran's pre-existing psychiatric 
condition did not undergo any increase in severity during 
active duty.  Thus, the veteran is not afforded the 
presumption of aggravation and clear and unmistakable 
evidence is not required to rebut a presumption of 
aggravation.

The evidence of record shows that the veteran had a 
psychoneurosis which pre-existed his entrance to active duty.  
While on active duty, the veteran was seen for a psychogenic 
respiratory reaction and for "psychiatric conditions, acute 
situational maladjustment."  The next evidence of record 
which shows psychiatric complaints is a December 1962 private 
medical record noting that the veteran was "very nervous" 
about his blood pressure.  The evidence shows that his next 
treatment for a psychiatric condition is VA medical evidence 
showing that the veteran had been followed since 1983 for 
chronic anxiety with depression and crying spells.

The Board notes that three examiners have offered opinions 
that the veteran's psychiatric condition was aggravated by 
his service.  However, those opinions are dated in 1996, 
almost fifty years after the fact by physicians who cite no 
objective contemporaneous evidence of aggravation, but 
instead rely on the temporally remote recollection of the 
veteran.  That is, those opinions do not cite any 
contemporary objective medical evidence to support the 
proposition that the pre-existing neurosis permanently 
increased in severity during service.

The Board finds as a matter of fact that the July 1999 VA 
medical opinion is more persuasive than those three opinions 
because that VA medical opinion relied upon all the medical 
evidence of record, including the service medical records, in 
determining that the veteran's psychiatric condition did not 
undergo any increase in severity in service.  That opinion 
notes that the veteran's psychiatric condition had a 
prolonged period during which it was asymptomatic and that it 
is currently better than it was prior to his active service 
as shown by the extant absence of agoraphobia as explained in 
the July 1999 opinion.

The Board has also relied upon the lack of contemporary 
evidence showing any treatment for, complaint of, or 
diagnosis of a psychiatric condition from August 1949 until 
1962 and from 1962 until 1983 as alluded to in the July 1999 
opinion.

Therefore, the Board finds that the evidence does not show 
any increase in severity during the veteran's active service 
of the veteran's pre-existing psychiatric condition, and thus 
service connection for a psychiatric condition on the basis 
of aggravation is not warranted.

The Board also notes that as the veteran's psychiatric 
condition is shown to have pre-existed service, that a 
psychiatric condition is not shown to have been incurred in 
service.  In addition, although the veteran was seen 
approximately one month following his separation from service 
for acute situational maladjustment, the evidence does not 
show that a psychosis first manifested to a compensable 
degree within one year following the veteran's separation 
from service.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for a psychiatric condition 
are not met and the veteran's claim therefor is denied.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).

II.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  After a review of the record, the 
Board finds that the veteran's contentions are not supported 
by the evidence, and his claim is denied.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable,  (2) disabilities resulting from common etiology 
or a single accident,  (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric,  (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  It is provided further that 
the existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where 
the percentages referred to in this paragraph for the 
service- connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a) (2001).

It is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in § 
4.16(a).  38 C.F.R. § 4.16(b) (2001).

The Board notes that entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities requires that the 
veteran have established entitlement to service connection 
for a disability or disabilities, and that those disability 
or disabilities which have been service-connected preclude 
the veteran from securing or following a substantially 
gainful occupation.  In this case, the veteran has not 
established entitlement to service connection for any 
disability.  Therefore, the Board must find that the evidence 
does not show that the veteran is unable to secure or follow 
a substantially gainful occupation by reason of service-
connected disabilities as there are no service-connected 
disabilities in this case.

Accordingly, the Board finds that the criteria for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities are not met and the veteran's 
claim therefor is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.16 (2001).



ORDER

Entitlement to service connection for a psychiatric condition 
is denied.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is denied.  This 
appeal is denied in its entirety.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

